Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 13-17, 19-25, 27-33, 35-41, 43, 44 are pending.
Response to Arguments
Amendments are noted and objections to the Specification are withdrawn.
Amendments are noted and 35 USC 112 rejections are withdrawn.
Applicant’s arguments dated 3/22/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walton et al. (US Patent 8,169,944).
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 13, 16, 19, 21, 24, 27, 29, 32, 35, 37, 40, 43 rejected under 35 U.S.C. 103(a) as being obvious over Walton et al. (US Patent 8,169,944) in view of Uhlik (US 2004/0063450) in view of Heinonen et al. (US Patent 6,768,714).
For claim 13, Walton teaches: A mobile station for use in a cellular wireless communication system (see at least col. 2 line 58-65 and fig. 1, base station and terminals may be implemented comprising processor/memory (see fig. 8)) that uses blocks of consecutive subcarriers for uplink transmission in a frequency domain and uses time slots in a time domain and each time slot includes a plurality of orthogonal frequency division multiplex (OFDM) symbols (see at least col. 5 line 45-col. 6 line 30 and fig. 3a-b, random access channels may be defined in OFDM subbands (subcarriers) and slots (symbols), comprising frequency and time domain resources respectively), the mobile station comprising:
a receiver configured to receive random access configuration information from a base station indicating a at least one block for random access, wherein the at least one block has a lower frequency end and an upper frequency end (see at least col. 6 line 20-30, available RACH slots in the frame may be signaled to the UE, comprising random access resource blocks for sending RACH signaling; col. 6 line 60 and col. 7 line 15, RACH slots may be carried on a set of subbands, thus lowest and highest frequencies may be present); and
(see at least col. 6 line 20-40, RACH may be sent in an available slot accordingly), the random access signal having a sequence (see at least col. 19 line 37-39, RACH signal may comprise sequence), the random access signal is transmitted in two or more OFDM symbols (see at least col. 6 line 20-40, RACH slot carrying RACH PDU may have a duration of 4 symbols), the random access signal having a cyclic prefix at a beginning of the random access signal (see at least col. 21 line 35-40 and fig. 12b, cyclic prefix may be inserted at the beginning of a symbol).
Walton does not explicitly teach: …the random access signal having a guard period, or: …the receiver further configured to receive a time advance and a power adjustment from the base station; and the transmitter configured to transmit an uplink signal, in at least one of the blocks having a timing adjusted based on the time advance and a power adjusted based on the power adjustment.  Uhlik from an analogous art teaches an implemented guard period (see at least 0049 and table 1, RA signal may include guard portion) and base station may provide timing advance and power adjustment for use by terminal (see at least 0079, during random access the BS may configure transmission parameters when granting resources including timing advance and power adjustment for use by the terminal, thus signaling may be sent according to the resources/parameters).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Uhlik to the system of Walton, so the signal comprises guard period and the BS may provide timing advance and power adjustment to the subscriber/terminal for uplink signaling, as suggested by Uhlik.  The motivation would have been to enhance signaling by mitigating interference with guard period (Uhlik table 1) and indicate necessary uplink transmission parameters to terminal (Uhlik 0079).
Walton does not explicitly teach: …and the random access signal having at least one guard subcarrier at the lower frequency end and the upper frequency end of the at least one block for random access.  Heinonen from an analogous art teaches implemented guard bands at both frequency ends (see at least col. 2 line 55-62, lower and upper guard bands may be placed at edges between a frequency band and adjacent bands; also see col. 5 line 25-30 and fig. 5).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Heinonen to the system of Walton, Uhlik, so the signal comprises guard bands (subcarriers) at the upper and lower frequency edges, as suggested by Heinonen.  The motivation would have been to enhance signaling by mitigating interference between adjacent bands on both ends (Heinonen col. 1 line 45-55, Abstract, fig. 5).
For claim 16, Walton, Uhlik, Heinonen teach claim 13, Walton further teaches: wherein the at least one block for random access include multiple subcarriers and the multiple subcarriers are consecutive in the frequency domain (see at least col. 3 line 34-40 and table 5-6, RACH data may be transmitted on adjacent/consecutive subbands, comprising consecutive subcarriers).
For claim 19, Walton, Uhlik, Heinonen teach claim 13, Walton further teaches: wherein the sequence is used to identify the mobile station (see at least table 2-3, RACH data may comprise terminal identifier).
Claim 21 recites a method substantially similar to the apparatus of claim 13 and is rejected under similar reasoning.
Claim 24 recites a method substantially similar to the apparatus of claim 16 and is rejected under similar reasoning.
Claim 27 recites a method substantially similar to the apparatus of claim 19 and is rejected under similar reasoning.
For claim 29, Walton teaches: A base station for use in a cellular wireless communication system (see at least col. 2 line 58-65 and fig. 1, base station and terminals may be implemented comprising processor/memory (see fig. 8)) that uses blocks of consecutive subcarriers for uplink transmission in a frequency domain and uses time slots in a time domain and each time slot includes a plurality of orthogonal frequency division multiplex (OFDM) symbols (see at least col. 5 line 45-col. 6 line 30 and fig. 3a-b, random access channels may be defined in OFDM subbands (subcarriers) and slots (symbols), comprising frequency and time domain resources respectively), the base station comprising:
a transmitter configured to transmit random access configuration information to a mobile station indicating a at least one block for random access, wherein the at least one block has a lower frequency end and an upper frequency end (see at least col. 6 line 20-30, available RACH slots in the frame may be signaled to the UE, comprising random access resource blocks for sending RACH signaling; col. 6 line 60 and col. 7 line 15, RACH slots may be carried on a set of subbands, thus lowest and highest frequencies may be present); and
a receiver configured to receive a random access signal from the mobile station via the at least one block (see at least col. 6 line 20-40, RACH may be sent in an available slot accordingly), the random access signal having a sequence (see at least col. 19 line 37-39, RACH signal may comprise sequence), the random access signal is received in two or more OFDM symbols (see at least col. 6 line 20-40, RACH slot carrying RACH PDU may have a duration of 4 symbols), the random access signal having a cyclic prefix at a beginning of the random access signal (see at least col. 21 line 35-40 and fig. 12b, cyclic prefix may be inserted at the beginning of a symbol).
Walton does not explicitly teach: …the random access signal having a guard period, or: …and the transmitter further configured to transmit a time advance and a power adjustment from the base station; and the receiver configured to receive an uplink signal from the mobile station in at least one of the blocks having a timing adjusted based on the time advance and a power adjusted based on the power adjustment.  Uhlik from an analogous art teaches an implemented guard period (see at least 0049 and table 1, RA signal may include guard portion) and base station may provide timing advance and power adjustment for use by terminal (see at least 0079, during random access the BS may configure transmission parameters when granting resources including timing advance and power adjustment for use by the terminal, thus signaling may be sent according to the resources/parameters).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Uhlik to the system of Walton, so the signal comprises guard period and the BS may provide timing advance and power adjustment to the subscriber/terminal for uplink signaling, as suggested by Uhlik.  The motivation would have been to enhance signaling by mitigating interference with guard period (Uhlik table 1) and indicate necessary uplink transmission parameters to terminal (Uhlik 0079).
Walton does not explicitly teach: …and the random access signal having at least one guard subcarrier at the lower frequency end and the upper frequency end of the at least one block for random access.  Heinonen from an analogous art teaches implemented guard bands at both frequency ends (see at least col. 2 line 55-62, lower and upper guard bands may be placed at edges between a frequency band and adjacent bands; also see col. 5 line 25-30 and fig. 5).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Heinonen to the system of Walton, Uhlik, so the signal comprises guard bands (subcarriers) at the upper and lower frequency edges, as suggested by Heinonen.  The motivation would have been to enhance signaling by mitigating interference between adjacent bands on both ends (Heinonen col. 1 line 45-55, Abstract, fig. 5).
Claim 32 recites an apparatus substantially similar to the apparatus of claim 16 and is rejected under similar reasoning.
Claim 35 recites an apparatus substantially similar to the apparatus of claim 19 and is rejected under similar reasoning.
Claim 37 recites a method substantially similar to the apparatus of claim 29 and is rejected under similar reasoning.
Claim 40 recites a method substantially similar to the apparatus of claim 16 and is rejected under similar reasoning.


Claim 14, 22, 30, 38 rejected under 35 U.S.C. 103(a) as being obvious over Walton et al. (US Patent 8,169,944) in view of Uhlik (US 2004/0063450) in view of Heinonen et al. (US Patent 6,768,714) in view of Li et al. (US 2003/0026324).
For claim 14, Walton, Uhlik, Heinonen teach claim 13, but not explicitly: wherein the random access configuration information includes a plurality of subchannels for random access, wherein one of the subchannels is the at least one block for random access.  Li from an analogous art teaches this (see at least 0009, BS may assign RACH subchannels to mobile stations for use).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Li to the system of claim 13, so the random access configuration data comprises assigned subchannels for RACH, as suggested by Li; the motivation would have been to facilitate random access by assigning an appropriate number of usable subchannels for RACH (Li 0009).
Claim 22 recites a method substantially similar to the apparatus of claim 14 and is rejected under similar reasoning.
Claim 30 recites an apparatus substantially similar to the apparatus of claim 14 and is rejected under similar reasoning.
Claim 38 recites a method substantially similar to the apparatus of claim 14 and is rejected under similar reasoning.

Claim 15, 23, 31, 39 rejected under 35 U.S.C. 103(a) as being obvious over Walton et al. (US Patent 8,169,944) in view of Uhlik (US 2004/0063450) in view of Heinonen et al. (US Patent 6,768,714) in view of Walton et al. (US 2003/0086371).
wherein the sequence is a non-binary sequence.  Walton 2003 from an analogous art teaches this (see at least 0005, OFDM transmissions may be sent on non-binary symbols).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Walton to the system of claim 13, so the random access signal is sent on OFDM non-binary symbols, as suggested by Walton; the motivation would have been to process signaling bits into suitable symbols for uplink transmission (Walton 0005).
Claim 23 recites a method substantially similar to the apparatus of claim 15 and is rejected under similar reasoning.
Claim 31 recites an apparatus substantially similar to the apparatus of claim 15 and is rejected under similar reasoning.
Claim 39 recites a method substantially similar to the apparatus of claim 15 and is rejected under similar reasoning.

Claim 17, 25, 33, 41 rejected under 35 U.S.C. 103(a) as being obvious over Walton et al. (US Patent 8,169,944) in view of Uhlik (US 2004/0063450) in view of Heinonen et al. (US Patent 6,768,714) in view of Raleigh et al. (US Patent 6,144,711).
For claim 17, Walton, Uhlik, Heinonen teach claim 13, but not explicitly: wherein the at least one block includes a plurality of blocks that are interleaved with other blocks in the frequency domain.  Raleigh from an analogous art teaches this (see at least col. 25 line 40-50, signal data may be interleaved with other subchannels in the frequency domain).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Raleigh to the system of claim 13, so the random access signal is interleaved with other blocks across various frequency subchannels, as suggested by Raleigh; the motivation would have been to enhance signaling by interleaving signals to mitigate channel estimation error (Raleigh col. 25 line 40-50).

Claim 33 recites an apparatus substantially similar to the apparatus of claim 17 and is rejected under similar reasoning.
Claim 41 recites a method substantially similar to the apparatus of claim 17 and is rejected under similar reasoning.

Claim 20, 28, 36, 44 rejected under 35 U.S.C. 103(a) as being obvious over Walton et al. (US Patent 8,169,944) in view of Uhlik (US 2004/0063450) in view of Heinonen et al. (US Patent 6,768,714) in view of Lyckegard et al. (US Patent 6,535,547).
For claim 20, Walton, Uhlik, Heinonen teach claim 13, but not explicitly: wherein different base stations have different sequences for random access.  Lyckegard from an analogous art teaches this (see at least col. 2 line 35-45, random access signals may comprise unique signatures to differ from each other; col. 5 line 22-30 and fig. 2, a given BS may indicate unique random access spreading and long-codes associated with its cell, thus random access signaling to different given base stations may be unique).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lyckegard to the system of claim 13, so random access signals for different base stations comprise different sequences e.g. signatures and spreading codes, as suggested by Lyckegard; the motivation would have been to enhance signaling by configuring unique random access signals to avoid collision (Lyckegard col. 2 line 35-45).
Claim 28 recites a method substantially similar to the apparatus of claim 20 and is rejected under similar reasoning.
Claim 36 recites an apparatus substantially similar to the apparatus of claim 20 and is rejected under similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paulraj et al. (US 2002/0027957) discloses a method and wireless communications systems using coordinated transmission and training for interference mitigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Siren Wei/
Patent Examiner
Art Unit 2467